DETAILED ACTION
Status of the Application
The following is a Final Office Action. In response to Examiner's communication of April 22, 2021, Applicant, on July 16, 2021, amended claims 1, 3, 6-8, 10-12, & 14-16. Claims 1-16 are now pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
Applicant's amendments to claim 1, 10, and 16 are sufficient to overcome the 35 USC 112, second and fourth paragraph, rejections set forth in the previous action. Therefore, these rejections are withdrawn. However, the remaining 112 rejections of claims 3-14 are not addressed and maintained below.

Applicant's amendments to claims 1-14 and 16 are sufficient to overcome the 101 rejections for being directed to software per se, and thus, these rejections for being directed to software per se are withdrawn. However, the amendments are not sufficient to overcome the remaining 35 USC 101 rejections of claims 1-16 for being directed to abstract ideas; therefore, these rejections for being directed to abstract ideas are maintained below.

Applicant's amendments are sufficient to overcome the prior art rejections set forth in the previous action. Therefore, the prior art rejections are withdrawn.


Response to Arguments - 35 USC § 112
Applicant’s arguments with respect to the 35 USC 112 rejections have been fully considered, and while amendments to claim 1, 10, and 16 are sufficient to overcome the 35 USC 112, but they are not persuasive with respect to the remaining rejections.

Applicant argues that 35 USC 112 rejections should be withdrawn in view of the amendments. While Applicant's amendments to claim 1, 10, and 16 are sufficient to overcome and address the 35 USC 112, second and fourth paragraph, rejections of claims 1, 10, and 16, the amendments do not address the remaining 112 rejections of claims 3-14 are not addressed. Therefore, the 112 rejections of claims 3-14 are maintained below.

Response to Arguments - 35 USC § 101
Applicant’s amendments with respect to the 35 USC 101 rejections of 1-14 & 16 for being directed to software per se have been fully considered, and Applicant's amendments to claims 1-14 and 16 are sufficient to overcome the 101 rejections for being directed to software per se, and thus, these rejections for being directed to software per se are withdrawn.

Further, Applicant’s arguments and amendments with respect to the 35 USC 101 rejections of 1-16 for being directed to an abstract idea have been fully considered, but they are not persuasive. Therefore, these rejections for being directed to abstract ideas are maintained below.

Applicant argues that independent claims 1, 15 and 16 to recite more steps which would amount to more than judicial exception by reciting an order receiving management device provided with an HDD that stores a program and a CPU that executes a program read from the HDD, and order receiving management device transmits, by executing the program read from the HDD by the CPU, user-specific order receiving data associated with an article received from an orderer terminal of an orderer via a network to a logistics management server of a deliverer who stores the article in a container and delivers the article to the orderer, these amended features in independent claims 1, 15 and 16 are not well understood, routine and conventional activity in the field of the art, and hence the claims comprise significantly more than an abstract idea. Further, Applicant argues that the latest USPTO guidelines on overcoming Section 101 rejection states that the novelty and non-obviousness of claims should also be evaluated when deciding if the claims describe an abstract idea without reciting significantly more, and none of the cited references of Akdogan and Robertson disclose any invention of the claims amended as above. Examiner respectfully disagrees.
	Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
With respect to prong 1 of Step 2A, the claims (claim 1, and similarly claims 2-16) recite “order receiving management … transmitting … user-specific order receiving data associated with an article received from an orderer… to a logistics management … of a deliverer who stores the article in a container and delivers the article to the orderer, … comprising: a calendar-screen data generation … that generates … calendar screen data so as to include a region for specifying the article code, a region for specifying a user identification data, a region for specifying a delivery address data of the article, and a user-specific calendar region, in which a plurality of date regions per month are arranged, that specifies the use date data; … distributes … a user-specific calendar screen data to the order …; …receives … the article code, the user identification data, the delivery address data, and the use date data which are specified by the ordering party with respect to the user-specific calendar screen data displayed …; … calculates …a date obtained by subtracting the delivery date lead time, which represents the time from shipment of the article corresponding to the delivery address data of the article to delivery to a delivery address, from the received use date data as a delivery date data representing a schedule for delivering the article, and calculates a date obtained by adding a collection date lead time, which represents the time from use of the article corresponding to the delivery address data of the article to collection of the container, to the use date data using the article as a collection date data representing a schedule for collecting the container; … generates … order receiving data including the delivery date data, the use date data, and the collection date data associated with the article, user identification data of a user who uses the article, and the delivery address data of the article; and … transmits … the generated order receiving data to the logistics management ….” Claims 1-16, in view of the claim limitations, are directed to the abstract idea of managing ordering that transmits orders for an article from an order to logistic entity/deliverer by providing data regarding user/orderer specific calendar for an ordered product, receiving use data of the article, calculating delivery date and collection date by subtracting and adding delivery lead times with use times of the article, 
As a whole, in view of the claim limitations, each of the above limitations are directed to managing ordering that transmits orders for an article from an order to logistic entity/deliverer by providing data regarding user/orderer specific calendar for an ordered product, receiving use data of the article by the user/orderer, calculating delivery date and collection date by subtracting and adding delivery lead times with use times of the article, generating an order for the article including the delivery data, use date, and collection date, and transmitting the order to a logistic entity/deliverer, which manages personal human behavior of human users and/or orderers using products and the sales and marketing and sale activities of users/orderers of products and the logistic business entities that deliver the product by generating and transmitting orders for delivery of the products based on the orderers use of the product, and thus, the claims are directed to a certain method of organizing human activity. Further, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited providing data regarding user/orderer specific calendar for an ordered product, receiving use data of the article, calculating delivery date and collection date by subtracting and adding delivery lead times with use times of the article, generating an order for the article including the delivery data, use date, and collection date, and transmitting the order to a logistic entity/deliverer could all be reasonably interpreted as a human making observations of data regarding a calendar and use of the product, a human mentally performing evaluations based on the observations to calculate the dates and generate the order, a human mentally providing the output of the order to transmit the order to the logistic entity, and using a pen and paper to transmit and display the observed, calculated, and generated information; therefore, the claims are directed to a mental processes. Accordingly, the claims, including the elements referred to by Applicant, are directed to mental processes and a certain method of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Contrary to Applicant’s assertion, the search for an inventive concept under § 101 is distinct from demonstrating novel and non-obviousness. See SAP America Inc. v. Investpic, LLC, No. 2017-Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016). Even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America at 2. Simply reciting specific limitations that narrow the abstract idea does not make an abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014); see SAP America at 12. As discussed in SAP America, no matter how much of an advance the claims recite, when “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm,” “[a]n advance of that nature is ineligible for patenting.” Id. at 3. In Step 2B, “[w]hat is needed is an inventive concept in the non-abstract application realm.” Id. at 11.
The MPEP discusses that "the second part of the Alice/Mayo test [(Step 2B)] is often referred to as a search for an inventive concept," and "an 'inventive concept' is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself." MPEP 2106.05 (emphasis added). Further, the MPEP goes on to describe "Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception? Examiners should answer this question by first identifying whether there are any additional elements (features/limitations/steps) recited in the claim beyond the judicial exception(s), and then evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept (i.e., amount to significantly more than the judicial exception(s)).” MPEP 2106.05 (emphasis added).
Each of the following elements of the limitations referred to by Applicant are abstract elements that are part of and directed to the recited abstract idea, and thus, these elements referred to by Applicant are not additional elements beyond the abstract idea. Specifically, the limitations referred to by Applicant of the “order receiving management … transmits … user-specific order receiving data associated with an article received from an orderer … to a logistics management … of a deliverer who stores the article in a container and delivers the article to the orderer,” “a calendar-screen data generation … that generates … calendar screen data so as to include a region for specifying the article code, a region for specifying a user identification data, a region for specifying a delivery address data of the article, and a user-specific all abstract elements that are part of and directed to the recited abstract idea of certain methods of organizing human activity and mental processes and not additional elements beyond the abstract idea; therefore, these elements are not additional elements beyond the abstract idea sufficient to be significantly more that the abstract idea.
Specifically, with respect the limitations referred to by Applicant, the elements managing ordering that transmits orders for an article from an orderer to logistic entity/deliverer by providing data regarding user/orderer specific calendar for an ordered product, distributing user/orderer calendar data to an orderer,  receiving article/product and article/product use data of the orderer/user, and calculating delivery date and collection date by subtracting and adding delivery lead times with use times of the article manages personal human behavior of human users and/or orderers using products and the sales and marketing and sale activities of users/orderers of products and the logistic business entities that deliver the product by generating and transmitting orders for delivery of the products based on the orderers use of the product, and thus, these elements referred to by Applicant recite a certain method of organizing human activity. In addition, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the all the above elements of the limitations referred to by Applicant could all be reasonably interpreted as a human mentally observing of data to receive and transmit data regarding an order for an product, calendar data for an order, product information, and use data of the product, a human mentally performing evaluations based on the observations to calculate the dates and generate the order, a human mentally or manually using a pen and paper to communicate the information; therefore, these elements referred to by Applicant recite mental processes. Accordingly, these elements referred to by Applicant recite mental processes and a certain method of organizing human activity, and thus, these elements referred to by Applicant recite an abstract idea under the first prong of Step 2A.

Under prong 2 of Step 2A and Step 2B, the only additional elements beyond the recited abstract idea include a “device provided with an HDD that stores a program and a CPU that executes a program read from the HDD, and … device transmitting, by executing the program read from the HDD by the CPU,” “a network to a … server,” “by executing the program read from the HDD by the CPU,” to and from “the … terminal,” and the various “units” in claim 1, and similarly claims 2-16; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of these additional elements, including those referred to by Applicant, are generic computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components, which is not sufficient to integrate an abstract idea into a practical application nor sufficient to amount to significantly more. Further, with respect to the distributing, receiving, transmitting, displaying limitations, while the functions of these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements do not add meaningful limitations to integrate the abstract idea into a practical application or sufficient to amount to significantly more than the abstract idea because they also perform data gathering operations, which is insignificant extrasolution activity, and thus, not sufficient to integrate an abstract idea into a practical application nor sufficient to amount to significantly more. In addition, these elements generally link the abstract idea to a field of use, which not sufficient to integrate an abstract idea into a practical application nor sufficient to amount to significantly more. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Akdogan, et al. (US 20140278508 A1) at [0167] and Applicant’s specification at [0010] See MPEP 2106.05(d); July 2015 Update, p. 7.

That is, the only additional elements beyond the recited abstract idea referred to by Applicant include a “device provided with an HDD that stores a program and a CPU that executes a program read from the HDD,” “device transmits, by executing the program read from the HDD by the CPU, … from [a] … terminal … via a network to a … server,” “by executing the program read from the HDD by the CPU,” and the various “units”; however, individually and when viewed as an ordered combination, each of these additional elements referred to by Applicant, are no more than applying the abstract idea with generic computer components, which is not sufficient to integrate an abstract idea into a practical application nor sufficient to amount to significantly more. Further, with respect to the distributing, receiving, transmitting, displaying limitations, while the functions of these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements perform data gathering operations, which is insignificant extrasolution activity, and thus, not sufficient to integrate an abstract idea into a practical application nor sufficient to be significantly more than the abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Akdogan, et al. (US 20140278508 A1) at [0167] and Applicant’s specification at [0010] (discussing the order system and client terminals used to implement the invention are personal computers). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to 




Response to Arguments - Prior art
Applicant’s arguments with respect to the 35 USC 112 rejections have been fully considered, and they are persuasive. Therefore, the prior art rejections are withdrawn.

Specifically, Examiner finds persuasive Applicant’s arguments on pages 12-13 where Applicant argues that Akdogan and Robertson, which are the closest prior art, fail to at least show "a date obtained by subtracting the delivery date lead time, which represents the time from shipment of the article corresponding to the delivery address data of the article to delivery to a delivery address, from the received use date data" and "a date obtained by adding a collection date lead time, which represents the time from use of the article corresponding to the delivery address data of the article to collection of the container, to the use date data using the article", as recited in amended independent claims 1, 15, and 16, and thus, Akdogan and Robertson fails to make obvious claims 1, 15 and 16. Therefore, the prior art rejections are withdrawn.














Claim Objections
Claim 2-7, 11, & 12 objected to because of the following informalities:  
“the calendar-screen data generation unit generates …” in claim 2;
“the schedule calculation unit calculates …” in claim 3;
“the distribution unit distributes …” in claim 4;
“the reception unit receives …” and “the transmission unit transmits …” in claim 5;
“a mark generation unit that generates …” in claim 6;
“the distribution unit distributes …” in claim 7;
 “the display control unit performs control to display …” in claim 11;
“the display control unit performs control to display …” in claim 12;
These limitation recite generic placeholders of the various “units” coupled with functional language without reciting sufficient structure to achieve the function or to modify the generic placeholder. Appropriate correction is required.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “the calendar-screen data generation unit generates …” in claim 2;
“the schedule calculation unit calculates …” in claim 3;
“the distribution unit distributes …” in claim 4;
“the reception unit receives …” and “the transmission unit transmits …” in claim 5;
“a mark generation unit that generates …” in claim 6;
“the distribution unit distributes …” in claim 7;
 “the display control unit performs control to display …” in claim 11;
“the display control unit performs control to display …” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Further, Examiner notes that a review of the specification reveals that the specification does not clearly set forth a particular corresponding structure for performing the claimed function.


Claim Rejections - 35 USC § 112, Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim 9 recites “[a]n order receiving management system comprising: the order receiving management device according to claim 1; and an orderer terminal.”
Here, claim 9 is an “order receiving management system,” which is a system defined by the structure recited in the claim, and thus, while this claim recites the “order receiving management device according to claim 1,” this claim could be infringed by an order receiving management system without all the functions of the structures or the order receiving management device in claim 1. Accordingly, claim 9 fails to include all the limitations of the claim upon which it depends.

Claims 10-12 depend on claim 9 and do not cure the aforementioned deficiencies, and thus, claims 10-12 are rejected for the reasons set forth above.

Claim 13 recites “[a]n order receiving management system comprising: the order receiving management device according to claim 1; and a logistics management server.”
Here, claim 13 is an “order receiving management system,” which is a system defined by the structure recited in the claim, and thus, while this claim recites the “order receiving management device according to claim 1,” this claim could be infringed by an order receiving management system without all 

Claim 14 depends on claim 13 and do not cure the aforementioned deficiencies, and thus, claim 14 is rejected for the reasons set forth above.

Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recites the limitations “the calendar-screen data generation unit generates ….” These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use the generic placeholder of “the calendar-screen data generation unit” coupled with functional language “generates …” without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The written description does not include the structural elements to carry out these specifically claimed functions.
With respect to the rejections for invoking 112(f), including those set forth below, Applicant may: 
(a) Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.

Claim 3 recites the limitations “the schedule calculation unit calculates ….” These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use the generic placeholder of “the schedule calculation unit” coupled with functional language “calculates …” without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The written description does not include the structural elements to carry out these specifically claimed functions.
 
Claim 4 recites the limitations “the distribution unit distributes ….” These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use the generic placeholder of “the distribution unit” coupled with functional language “distributes …” without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The written description does not include the structural elements to carry out these specifically claimed functions.

Claim 5 recites the limitations “the transmission unit transmits ….” These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use the generic placeholder of “the transmission unit” coupled with functional language “transmits …” without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The written description does not include the structural elements to carry out these specifically claimed functions.

Claim 6 recites the limitations “a mark generation unit that generates ….” These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use the generic placeholder of “a mark generation unit” coupled with functional language “that generates …” without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The written description does not include the structural elements to carry out these specifically claimed functions.

Claims 7 & 8 depend on claim 6 and do not cure the aforementioned deficiencies, and thus, claims 7 & 8 are rejected for the reasons set forth above.

Claim 7 recites the limitations “the distribution unit distributes ….” These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use the generic placeholder of “the distribution unit” coupled with functional language “distributes …” without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The written description does not include the structural elements to carry out these specifically claimed functions.

Claim 9 recites “[a]n order receiving management system comprising: the order receiving management device according to claim 1; and an orderer terminal.”
Firstly, there it is not clear what device is being referred to in “the order receiving management device according to claim 1” because this claim is written in the form an in independent claim and the device is not previously introduced in this independent claim. In addition, this limitation lacks antecedent basis. 
Further, the claim is written in the form of an independent claim, yet the claim recites “the order receiving management device according to claim 1,” and thus, it is unclear whether this claim is intended to be an independent claim or a dependent claim depending on claim 1.

Claims 10-12 depend on claim 9 and do not cure the aforementioned deficiencies, and thus, claims 10-12 are rejected for the reasons set forth above.

Claim 11 recites the limitations “the display control unit performs control to display ….” These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use the generic placeholders of “the display control unit” coupled with functional language “performs control to display …” without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 

Claim 12 recites the limitations “the display control unit performs control to display ….” These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use the generic placeholders of “the display control unit” coupled with functional language “performs control to display …” without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The written description does not include the structural elements to carry out these specifically claimed functions.

Claim 13 recites “[a]n order receiving management system comprising: the order receiving management device according to claim 1; and a logistics management server.”
Firstly, there it is not clear what device is being referred to in “the order receiving management device according to claim 1” because this claim is written in the form an in independent claim and the device is not previously introduced in this independent claim. In addition, this limitation lacks antecedent basis. 
Further, the claim is written in the form of an independent claim, yet the claim recites “the order receiving management device according to claim 1,” and thus, it is unclear whether this claim is intended to be an independent claim or a dependent claim depending on claim 1.

Claim 14 depends on claim 13 and do not cure the aforementioned deficiencies, and thus, claim 14 is rejected for the reasons set forth above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 2-16) recite “[a]n order receiving management … transmitting … user-specific order receiving data associated with an article received from an orderer… to a logistics management … of a deliverer who stores the article in a container and delivers the article to the orderer, … comprising: a calendar-screen data generation … that generates … calendar screen data so as to include a region for specifying the article code, a region for specifying a user identification data, a region for specifying a delivery address data of the article, and a user-specific calendar region, in which a plurality of date regions per month are arranged, that specifies the use date data; … distributes … a user-specific calendar screen data to the order …; …receives … the article code, the user identification data, the delivery address data, and the use date data which are specified by the ordering party with respect to the user-specific calendar screen data displayed …; … calculates …a date obtained by subtracting the delivery date lead time, which represents the time from shipment of the article corresponding to the delivery address data of the article to delivery to a delivery address, from the received use date data as a delivery date data representing a schedule for delivering the article, and calculates a date obtained by adding a collection date lead time, which represents the time from use of the article corresponding to the delivery address data of the article to collection of the container, to the use date data using the article as a collection date data representing a schedule for collecting the container; … generates … order receiving data including the delivery date data, the use date data, and the collection date data associated with the article, user identification data of a user who uses the article, and the delivery address data of the article; and … transmits … the generated order receiving data to the logistics management ….” Claims 1-16, in view of the claim limitations, are directed to the abstract idea of managing ordering that transmits orders for an article from an order to logistic entity/deliverer by providing data regarding user/orderer specific calendar for an ordered product, receiving use data of the article, calculating delivery date and collection date by subtracting and adding delivery lead times with use times of the article, 
As a whole, in view of the claim limitations, each of the above limitations are directed to managing ordering that transmits orders for an article from an order to logistic entity/deliverer by providing data regarding user/orderer specific calendar for an ordered product, receiving use data of the article by the user/orderer, calculating delivery date and collection date by subtracting and adding delivery lead times with use times of the article, generating an order for the article including the delivery data, use date, and collection date, and transmitting the order to a logistic entity/deliverer, which manages personal human behavior of human users and/or orderers using products and the sales and marketing and sale activities of users/orderers of products and the logistic business entities that deliver the product by generating and transmitting orders for delivery of the products based on the orderers use of the product, and thus, the claims are directed to a certain method of organizing human activity. Further, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited providing data regarding user/orderer specific calendar for an ordered product, receiving use data of the article, calculating delivery date and collection date by subtracting and adding delivery lead times with use times of the article, generating an order for the article including the delivery data, use date, and collection date, and transmitting the order to a logistic entity/deliverer could all be reasonably interpreted as a human making observations of data regarding a calendar and use of the product, a human mentally performing evaluations based on the observations to calculate the dates and generate the order, a human mentally providing the output of the order to transmit the order to the logistic entity, and using a pen and paper to transmit and display the observed, calculated, and generated information; therefore, the claims are directed to a mental processes. Accordingly, the claims are directed to mental processes and a certain method of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “[a] … device provided with an HDD that stores a program and a CPU that executes a program read from the HDD, and the … device transmitting, by executing the program read from the HDD by the CPU,” “a network to a … 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Akdogan, et al. (US 20140278508 A1) at [0167] and Applicant’s specification at [0010] (discussing the order system and client terminals used to implement the invention are PCs). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, See MPEP 2106.05(d); July 2015 Update, p. 7.  In addition, as noted above, with respect to the distributing, receiving, transmitting, displaying limitations, while the functions of these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform data gathering operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-14 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-16 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Masahiro, et al. (JP2003267449A) disclosing systems and methods that provide a commodity transport container capable of transporting a commodity fixed with a means of solving the empty box collection period;
Song, et al., Empty Container Repositioning in Liner Shipping, 36 Maritime Policy & Management 4 (2009) at pp. 291-307 disclosing methods for efficiently managing repositioning of empty containers.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859.  The examiner can normally be reached on Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623